DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  “by titling” is suggested to read as “by tilting”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suwa et al. (U.S. Patent 9,689,549 B2).
With regards to Claim 1, Suwa discloses a vehicle lamp provided on a vehicle capable of traveling around a corner by tilting a vehicle body toward a turning direction [Figures 1-20], the vehicle lamp including:
A light source [e.g., (11-12)];
An optical member [e.g., (40), (41), (80)] configured to form a predetermined light distribution pattern by irradiating light, which is to be emitted from the light source, toward a region ahead of the lamp [note Figures 7-9], and;
A control unit [e.g., (50, 70)] configured to adjust the predetermined light distribution pattern according to a tilted state of the vehicle body,
Wherein the control unit is configured to adjust the predetermined light distribution pattern so that in a light distribution pattern corresponding to when the vehicle body is tilted, no light is irradiated in a region located outside a light distribution pattern corresponding to when the vehicle body is in a vertical state [note Figures 7-9].
With regards to Claim 2, Suwa discloses the predetermined light distribution pattern includes a low beam light distribution [e.g., (2003)] having a cutoff line [e.g., at the top of (2003)], and wherein the control unit (50, 70) is configured to adjust the low beam light distribution pattern so that the cutoff line is to be maintained in a horizontal direction even when the vehicle body is tilted [note Figures 7-9].
With regards to Claim 3, Suwa discloses the predetermined light distribution area includes a high beam light distribution pattern [e.g., (2003)], wherein the high beam light distribution pattern includes a non-irradiation region in which the light is not irradiated to a part corresponding to a target object around the vehicle [e.g., note empty area of (2004) not illuminated by (2003); arbitrary, relative], and wherein the control unit (50, 70) is configured to adjust the high beam light distribution pattern so that the non-irradiation region continues to be arranged in the part corresponding to the target object even when the vehicle body is tilted [note Figures 7-9].
With regards to Claim 5, Suwa discloses the optical member [e.g., (40), (41), (80)] being configured by at least one of a rotary reflector, a Galvano mirror, a MEMS mirror, and a polygon mirror, and wherein the control unit (50, 70) is configured to adjust the predetermined light distribution pattern by controlling a scanning direction of the light with at least one of the rotary reflector, the Galvano mirror, the MEMS mirror, and the polygon mirror [note Figures 1, 3-5, 10, 12-20].
With regards to Claim 6, Suwa discloses a sensor (75) for detecting the tilted state of the vehicle body.
Claims 7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suwa et al. (U.S. Patent 9,689,549 B2).
With regards to Claim 7, Suwa discloses a vehicle lamp provided on a vehicle capable of traveling around a corner by tilting a vehicle body toward a turning direction [Figures 1-20], the vehicle lamp including:
A light source [e.g., (11-12)];
An optical member [e.g., (40), (41), (80)] configured to form a predetermined light distribution pattern by irradiating light, which is to be emitted from the light source, toward a region ahead of the lamp [note Figures 7-9], and;
A correction mechanism [e.g., (50, 70)] configured to correct at least one of an angle and a position of the optical member according to the tilted state of the vehicle body.
Wherein the optical member includes at least a projector lens [e.g., (60)].
With regards to Claim 9, Suwa discloses the optical member further including a reflector body [e.g., (40), (41)], and wherein the correction mechanism (50, 70) is configured to correct the angle by rotating at least one of the projector lens and the reflecting body [note Figures 1-12].
With regards to Claim 10, Suwa discloses the optical member further including a reflecting body [e.g., (40), (41)], and wherein the correction mechanism (50, 70) is configured to correct the position by changing relative positions of the projector lens and the reflecting body [note Figures 1-12].
With regards to Claim 11, Suwa discloses the reflecting body [e.g., (40), (41)] being configured by at least one of a rotary reflector, a Galvano mirror, a MEMS mirror, and a polygon mirror [note Figures 1-12].
With regards to Claim 12, Suwa discloses a sensor (75) for detecting the tilted state of the vehicle body.
With regards to Claim 13, Suwa discloses the reflecting body [e.g., (40), (41)] being configured by at least one of a rotary reflector, a Galvano mirror, a MEMS mirror, and a polygon mirror [note Figures 1-12].
Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suwa et al. (U.S. Publication 2015/0267888 A1).
With regards to Claim 7, Suwa discloses a vehicle lamp provided on a vehicle capable of traveling around a corner by tilting a vehicle body toward a turning direction [Figures 1-20], the vehicle lamp including:
A light source [e.g., (111-211)];
An optical member [e.g., (21) and/or (20), (30), (36), (40), (41), (80)] configured to form a predetermined light distribution pattern by irradiating light, which is to be emitted from the light source, toward a region ahead of the lamp [note Figures 7-9], and;
A correction mechanism [e.g., (50, 60)] configured to correct at least one of an angle and a position of the optical member according to the tilted state of the vehicle body.
Wherein the optical member includes at least a projector lens [e.g., (20) and/or (80) and/or Figure 4: (2, 3)].
With regards to Claim 8, Suwa discloses the predetermined light distribution pattern includes at least one of a low beam light distribution pattern having a cutoff line [e.g., (2002)], and a high beam light distribution pattern [e.g., (2003, 3003)], and wherein the correction mechanism (50, 60) is configured to correct the angle of the optical member so that, even when the vehicle is tilted, a longitudinal direction of the cutoff line of the low beam light distribution pattern or the high beam light distribution pattern is to be maintained along a horizontal direction [note Figures 20 and 25].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suwa et al. (U.S. Patent 9,689,549 B2) as applied to Claim 1 above, and further in view of Ooba et al. (U.S. Patent 8,912,722 B2).
With regards to Claim 4, Suwa discloses the claimed invention as cited above, but does not specifically teach the light source being configured by a plurality of light-emitting elements arranged in parallel, and wherein the control unit is configured to adjust a predetermined light distribution pattern by controlling lighting/lights-out of the plurality of light-emitting elements.
Ooba discloses a plurality of light-emitting elements arranged in parallel [note Figure 15], wherein a control unit (20) is configured to adjust a predetermined light distribution pattern by controlling lighting/lights-out of the plurality of light-emitting elements [Column 13, Line 61 – Column 14, Line 59].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the light source and controller of Suwa to have incorporated a plurality of light-emitting elements arranged in parallel so that the control unit is configured to adjust a predetermined light distribution pattern by controlling lighting/lights-out of the plurality of light-emitting elements, as taught in principle by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, March 25, 2021
/Jason M Han/Primary Examiner, Art Unit 2875